982 So. 2d 1265 (2008)
Billy Ray WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2363.
District Court of Appeal of Florida, Fifth District.
June 3, 2008.
James S. Purdy, Public Defender, and Henry T. Swann, III, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Payne v. State, 356 So. 2d 12 (Fla. 4th DCA 1977).
TORPY, LAWSON and COHEN, JJ., concur.